A party seeking modification of a support order has the burden of establishing the existence of a substantial change in circumstances warranting the modification (see Matter of Bouie v Joseph, 91 AD3d 641 [2012]; Matter of Nieves-Ford v Gordon, 47 AD3d 936 [2008]). Here, the Support Magistrate properly *1012found that the mother failed to meet her burden of establishing a substantial change in circumstances. Notably, the mother’s allegations that the father was living a more lavish lifestyle than he disclosed in his financial disclosure affidavit is based on evidence which predates the July 20, 2009, judgment of divorce. Accordingly, the Family Court properly denied the objections to the order dismissing the petition for an upward modification of child support. Skelos, J.P., Balkin, Chambers and Miller, JJ., concur.